DETAILED ACTION
The Amendment filed November 23, 2020 has been entered and fully considered. Claim 1-38 are pending in this application. The following in a non-final action on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 32, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish et al., (hereinafter ‘Koblish’, U.S. PGPub. No. 2011/0224667) in view of McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894).
Regarding independent claim 1 and claim 3, Koblish discloses a high-thermal-sensitivity ablation catheter tip (ablation catheter system 100, catheter body 102 and distal tip 104 in Figs. 1A-1B, abstract), the tip comprising: an electrically-conductive housing comprising a conductive shell (distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B; see Figs. 3A-3B for tip 304 comprising conductive shell ‘electrode’ 318; see [0018], [0026]- [0027], for ablation electrode tip); a thermally-insulative tip insert (non-conductive insert 108; see [0020], ceramic insert) comprising a main body, wherein the main body comprises an outer surface (Figs. 1A-1B), wherein the conductive shell fully encases at least the outer surface of the main body of the tip insert (as best illustrated in Fig. 1A), a plurality of thermal sensors in direct thermal communication with the conductive shell but otherwise thermally isolated and configured to provide directional tissue temperature feedback (thermocouple(s) 106; [0019], “non-conductive insert is positioned such that it insulates and isolates the temperature sensing component from resistive heating after RF energy is delivered from the tip to perform ablation”; also see [0022], “multiple secondary or alternate thermocouples are arranged in a predetermined configuration (geometrically symmetrical, non-symmetrical patterns, radially or axially positioned, linear, randomly located, or other configuration) around or along the tip,” and the thermocouple(s) may be flush with the tip), wherein the plurality of thermal sensors comprises thermal sensors that are circumferentially mounted around the outer surface of the tip insert (see [0022] for thermocouple(s) 106 located along or around the tip 104); and a wired or wireless communication pathway communicatively connected to the plurality of thermal sensors and configured to report the directional temperature feedback to an ablation control system ([0024], “The thermocouple wires attach to a connector at the back of the catheter that is attached to an RF generator having a temperature control algorithm, in various embodiments”; also see [0027] for wires providing sensed temperature readings).
Although Koblish discloses an embodiment wherein no irrigant pathway exists between the thermally-insulative tip insert and the conductive shell (as best illustrated in Fig. 1A, no irrigant pathway exists between the thermally-insulative tip insert 108 and the conductive shell (not labeled)), Koblish does disclose various embodiments wherein irrigation is provided in order to cool the electrode and 
However, in the same field of endeavor, McClurken teaches a similar device (Figs. 9-12) comprising an electrically-conductive housing comprising a conductive shell ([0189], outer surface 28 coated in metal, Figs. 9-12, [0189], “conductors 29, 30 and electrodes 29a-c, 30a-c may be formed by first applying metal completely to the outer surfaces 28 and 52 of probe body 26”) and a thermally-insulative tip insert (probe body 26 as best seen in Fig. 12) comprising a main body (distal end 27, probe 26) and a stem (shoulder 34 at proximal end 35). McClurken teaches wherein the conductive shell ([0189], electrodes 29a-c, 30a-c) further comprises a plurality of irrigation holes (44b in Fig. 11; [0181], “lateral flow passage fluid exit openings 44a, 44b are located on exposed outer surface 28 of probe body 26, or an exposed outer surface 50 of electrode 29a-c, 30a-c”) and wherein the tip insert (probe body 26) further comprises a plurality of irrigation channels, wherein each of the irrigation channels comprising the plurality of irrigation channels (43 a, b in Fig. 12) is sized and arranged to align with a complementary irrigation hole of the plurality of conductive shell irrigation holes ([0181], “lateral fluid flow passages 43a, 43b extend from central fluid flow passage 41 to lateral flow passage fluid exit openings 44a, 44b”, Figs. 11 and 12). This configuration is utilized in order to distribute fluid in a substantially uniform manner ([0195]) coupling energy to the tissue, thereby inhibiting undesirable effects such as sticking, desiccation, smoke production and char formation ([0095], [0136]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modified the catheter tip as 
Further, in view of the prior modification of Koblish in view of McClurken, the combination would necessarily teach wherein the ablation catheter tip is sealed to prevent direct contact between any of the thermal sensors comprising the plurality of thermal sensors and any irrigant, (see Koblish above for thermocouple(s) 106; see for [0019], “non-conductive insert is positioned such that it insulates and isolates the temperature sensing component from resistive heating after RF energy is delivered from the tip to perform ablation”; also see [0022], thermocouple(s) may be flush with the tip). As broadly claimed, the insert as taught by Koblish is positioned to seal and prevent direct contact between any of the thermal sensors comprising the plurality of thermal sensors and any irrigant. 
Regarding claim 2, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 1. Koblish further discloses wherein the conductive shell (distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B; see Figs. 3A-3B for tip 304 comprising conductive shell ‘electrode’ 318; see [0018], [0026]-[0027], for ablation electrode tip); further comprises an inner surface (Figs. 1A-1B), and wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (thermocouple(s) 106; [0019]; also see [0022], thermocouple(s) may be flush with the tip).
Regarding claim 4, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 1. Koblish further discloses wherein the plurality of thermal sensors (thermocouple(s) 106 in Figs. 1A-1B; [0019], [0022]) further comprises a distal-most thermal sensor positioned at or near a distal-most end of the conductive shell (thermocouple(s) 106; [0019]; [0022], “multiple secondary or alternate thermocouples are arranged in a predetermined configuration (geometrically symmetrical, non-
 Regarding claim 32, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 1. Koblish further discloses wherein the thermal sensors in the plurality of thermal sensors are mounted in close proximity to the conductive shell (thermocouple(s) 106 in Figs. 1A-1B; [0019]; [0022], “multiple secondary or alternate thermocouples are arranged in a predetermined configuration (geometrically symmetrical, non-symmetrical patterns, radially or axially positioned, linear, randomly located, or other configuration) around or along the tip,” and the thermocouple(s) may be flush with the tip).
Regarding claim 33, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 32. Koblish further discloses wherein the thermal sensors in the plurality of thermal sensors (thermocouple(s) 106 in Figs. 1A-1B) are mounted no more than 0.001 inches away from the conductive shell ([0022], the thermocouple(s) may be flush with the tip). 
Regarding claim 36, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 1, but fails to explicitly disclose wherein the conductive shell is 0.002 inches thick. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive shell thickness as taught by Koblish in view of McClurken, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Wang et al., (hereinafter ‘Wang’, U.S. PGPub. No. 2008/0161797).
Regarding claim 5, Koblish discloses an ablation tip for an ablation catheter (ablation catheter system 100, catheter body 102 and distal tip 104 in Figs. 1A-1B, abstract), the ablation tip comprising: a thermally and electrically conductive housing comprising a conductive shell that comprises an inner surface (distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B; see 
Koblish further discloses thermal sensors symmetrically mounted circumferentially around the tip insert in close proximity to the inner surface of the conductive shell (thermocouple(s) 106; [0019], “non-conductive insert is positioned such that it insulates and isolates the temperature sensing component from resistive heating after RF energy is delivered from the tip to perform ablation”; also see [0022], “multiple secondary or alternate thermocouples are arranged in a predetermined configuration (geometrically symmetrical, non-symmetrical patterns, radially or axially positioned, linear, randomly located, or other configuration) around or along the tip,” and the thermocouple(s) may be flush with the tip), wherein the thermal sensors (see [0022] for thermocouple(s) 106 located along or around the tip 104) are configured to receive and report tissue temperature feedback received via the conductive shell ([0007], thermocouple component is adapted to sense temperature of tissue; [0018]-[0019]; [0024]; see [0027] for accurate temperature sensing capability at the tip of the catheter, which helps prevent excessive heating of the ablation electrode) and a wired or wireless communication pathway communicatively connected to the at least three thermal sensors and configured to facilitate reporting of the temperature feedback to an ablation control system ([0024], “The thermocouple wires attach to a connector at the back of the catheter that is attached to an RF generator having a temperature control algorithm, in various embodiments”; also see [0027] for wires providing sensed temperature readings). 
Although Koblish discloses a plurality of thermal sensors capable of being arranged in a variety of predetermined patterns (see above), Koblish is silent regarding at least three thermal sensors and wherein all voids between the outer surface of the thermally-insulative tip insert and the inner surface of the conductive shell are filled with potting material or adhesive;
However, in the same field of endeavor, Wang teaches a similar ablation tip (Figs. 1-2) comprising a tip insert (insulation member 5) and a conductive shell (electrode 3) wherein at least three thermal sensors (thermal sensors 4) are symmetrically mounted circumferentially around the tip insert (5) in close proximity to the inner surface of the conductive shell (3) (as broadly claimed, sensors 4 are symmetrically mounted circumferentially around insulation member 5, as best illustrated in Fig. 2). Wang further teaches all voids between the outer surface of the thermally-insulative tip insert (5) and the inner surface of the conductive shell (3) are filled with potting material or adhesive ([0034 ], ‘'The areas of the holes or slots may be filled with the adhesives or polymers”) in order to affix the thermal sensors and thermal insulating member. Further, a wired (leads 8) or wireless communication pathway is communicatively connected to the at least three thermal sensors (see thermal sensors 4 in Figs. 1-2) and configured to facilitate reporting of the temperature feedback to an ablation control system (abstract, [0008]; see [0032] for leads 8 connected to monitoring or control equipment). The configuration is utilized so that “each thermal sensor is effectively thermally isolated, so that the temperature difference that may exist during an ablation procedure from one side or region of the electrode surface can be detected” ([0032]), thereby increasing temperature measurement accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip as taught by Koblish to include at least three thermal sensors symmetrically mounted circumferentially around the tip insert in close proximity to the inner surface of the conductive shell, and wherein all voids between the outer surface of the thermally-insulative tip insert and the inner surface of the conductive shell are filled with potting material or adhesive as taught by Wang. Doing so provides thermal sensors that are thermally isolated from one another so that the temperature difference that may exist during an ablation procedure from, one side or region of the electrode surface can be detected ([0032]), thereby increasing temperature measurement accuracy and safety.
Regarding claim 6, Koblish in view of Wang teach all of the limitation of the ablation tip according to claim 5. In view of the prior modification of Koblish in view of Wang, Koblish discloses wherein the at least three thermal sensors mounted on the tip insert are in physical contact with the inner multiple secondary or alternate thermocouples are arranged in a predetermined configuration (geometrically symmetrical, non-symmetrical patterns, radially or axially positioned, linear, randomly located, or other configuration) around or along the tip,” and the thermocouple(s) may be flush with the tip). 
Claims 7, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish. 
Regarding independent claim 7, McClurken discloses an ablation catheter tip having high-thermal-sensitivity, the tip (Figs. 9-12) comprising: a thermally-insulative ablation tip insert (probe body 26 as best seen in Fig. 12) comprising a first portion (27), a second portion (Fig. 12, radially recessed shoulder 34 of probe body 26 located at the proximal end 35 of probe body 26), and an outer surface (outer surface 28), wherein the insert supports at least one temperature sensor (see [0145] for temperature sensor located on the electrosurgical device); a conductive shell comprising a shell distal end portion and a shell proximal end portion ([0189], outer surface 28 coated in metal, see conductor 30, electrodes 30a-c in Figs. 9-12; the conductive shell comprises a domed distal end and a cylindrical body, see Figs. 9-12, [0117]), wherein the conductive shell (conductor 30, electrodes 30a-c) is adapted to fit around the first portion (27) of the ablation tip insert in close proximity to the at least one temperature sensor (Fig. 11, as broadly claimed, conductor 30, electrodes 30a-c are in close proximity to the temperature sensor located on the electrosurgical device); and a shank (‘shank 29’, [0189]; [0186] for ‘shank’ 29 made of electrically conductive metal) adapted to cover the second portion of the ablation tip insert (see conductor 29 in Fig. 12 covers recessed shoulder 34), whereby the conductive shell and the shank are conductively connected (Figs. 9-12, see [0186], “the energy providing member preferably comprises a pair of electrical conductors 29, 30 which are respectively electrically connected to insulated wires 21a, 21b which are ultimately connected to generator 6”).
McClurken is silent regarding whereby the conductive shell covers the entire outer surface of the first portion of the ablation tip insert, and whereby the conductive shell and the shank together effectively encase the entire outer surface of the ablation tip insert.
However, in the same field of endeavor, Koblish teaches a similar ablation catheter tip (ablation catheter system 100, catheter body 102 and distal tip 104 in Figs. 1A-1B, abstract) wherein the tip comprises a thermally-insulative ablation tip insert (non-conductive insert 108; see [0020], ceramic insert) and a conductive shell that covers the entire outer surface of the first portion of the ablation tip insert (non-conductive insert 108, distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B; see Figs. 3A-3B for tip 304 comprising conductive shell ‘electrode’ 318; see [0018], [0026]- [0027], for ablation electrode tip).  Koblish teaches that the conductive shell (distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B) and shank (see proximal portion of distal tip 104 near reference character 102) together effectively encase the entire outer surface of the ablation tip insert (non-conductive insert 108 in Figs. 1A-1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive shell as taught by McClurken to include whereby the conductive shell covers the entire outer surface of the first portion of the ablation tip insert, and whereby the conductive shell and the shank together effectively encase the entire outer surface of the ablation tip insert as taught by Koblish. This modification would have merely comprised a simple substitution of one well known conductive shell configuration for another in order to produce a predictable result, MPEP 2143(I)(B). 
Regarding claim 24, McClurken in view of Koblish teach all of the limitation of the ablation tip catheter according to claim 7. McClurken discloses wherein the tip insert (26 in Figs. 9-12) is constructed from a material selected from the group consisting of plastic and ceramic (see [0175] for plastics and ceramic).
Regarding claim 30, McClurken in view of Koblish teach all of the limitation of the ablation tip catheter according to claim 7. McClurken discloses an electrical lead wire (21a, b) connected to the shank (29).
Claims 8, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 7 above, and further in view of Christian et al., (hereinafter ‘Christian’, U.S. PGPub. 2012/0165812).
Regarding claims 8 and 10-12, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7. Although McClurken discloses a thermal sensor that can be located on the electrosurgical device, such as adjacent to the electrode (see [0145]), McClurken fails to explicitly disclose wherein the at least one temperature sensor comprises a plurality of temperature sensors, and wherein the first portion of the tip insert comprises a plurality of longitudinally-extending sensor channels, and wherein each temperature sensor in the plurality of temperature sensors is mounted in a corresponding one of the plurality of longitudinally-extending sensor channels.
However, in the same field of endeavor, Christian teaches a similar ablation catheter tip (10 in Figs. 1-3) comprising a plurality of temperature sensors (28 in Figs. 1-3; [0048]-[049], [0047] inner core member 14 is both thermally and electrically nonconductive and includes channels 26 for thermal sensors 28). The first portion of the tip insert (inner core member 14) comprises a plurality of longitudinally-extending sensor channels, wherein each temperature sensor in the plurality of temperature sensors is mounted in a corresponding one of the plurality of longitudinally-extending sensor channels (see [0049] for plurality of channels 26 and temperature sensors 28 substantially equally spaced around the periphery or circumference of the inner core member 14). Each sensor channel (26) is separate from the next (as seen in Fig. 1) by outer shell portion (proximal portion of ‘shell seats' 22) extending within and against inner surface (48) of conductive shell (16). Christian further teaches the ablation electrode assembly (10) can include fewer or more thermal sensors, and that the location of the thermal sensors (28) can vary ([0049]). Christian teaches that the “thermal sensors 28 can be connected and/or coupled to inner core member 14 (and/or ablation electrode assembly 10) in any manner that is conventional in the art to hold thermal sensors 28 in place relative to inner core member 14 (and/or ablation electrode assembly 10)” ([0049]) and further teaches that “the ablation electrode assembly 10 can include fewer or more thermal sensors 28 in other embodiments and the location of the thermal sensors 28 can vary” ([0049]). It well known in the art (as can be seen in Christian) to provide a plurality of thermal sensors distributed in any well-known manner or configuration in order to measure and control/regulate the temperature of the ablation electrode assembly ([0049]), thereby increasing control and accuracy of ablation. Therefore, it 
Regarding claims 15 and 16, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Christian as applied to claims 8, 10-12, and 15-16 above, further in view of Yoshikoshi et ah, (hereinafter ‘Yoshikoshi’, U.S. Pat. 5,176,144).
Regarding claim 9, McClurken in view of Koblish and Christian teach all of the limitations of the ablation catheter tip according to claim 8, but fail to explicitly disclose wherein at least two of the plurality of temperature sensors are mounted in one of the plurality of longitudinally-extending sensor channels.
However, in the same field of endeavor, Yoshikoshi teaches a catheter for measuring cardiac output comprising either one thermistor (41) or two thermistors (41 and 45) as temperature sensing elements (col. 4, ll. 20-23, and ll. 33-37) mounted in one longitudinally extending channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter of McClurken in view of Koblish and Christian to incorporate at least two temperature sensors mounted in one of the plurality of longitudinally-extending sensor channels as taught by Yoshikoshi in order to more provide more robust temperature sensing by measuring the temperature at more than one location with two thermistors. This is especially true as duplication of parts is generally recognized as within the level of one of ordinary skill in the art, absent showing any unexpected results. See MPEP 2144.04 (VI)(B), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Christian as applied to claims 8, 10-12, and 15-16 above, further in view of Clark et ah, (hereinafter ‘Clark’, U.S. PGPub. 2014/0187893).
Regarding claims 13 and 14, 
However, in the same field of endeavor, Clark teaches a catheter tip electrode comprising an outer shell, a support member and thermocouples (41 and 42 in Fig. 7) to sense temperature where the thermocouple wires extend longitudinally along the catheter shaft, and gradually extend laterally towards the inner surface of the outer shell in order to ‘lift’ the thermocouples towards the inner surface of the outer shell by virtue of arrangement. This configuration is utilized in order to anchor the distal ends to the thermocouples (41 and 42 in Fig. 7) to support member (52), thereby providing temperature sensing at the distal section (15) ([0038], [0057]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation tip of McClurken in view of Koblish and Christian to incorporate a ‘lift’ as taught by Clark in order to better anchor the thermocouples to the support member, thereby improving securement of the temperature sensors to the distal section for temperature sensing ([0038], [0057]).
Regarding claim 17, McClurken in view of Koblish and Christian teach all of the limitations of the ablation catheter tip according to claim 16. McClurken further teaches wherein the shank (‘shank’ 29) comprises a cylindrical open crown (see Fig. 10 for open crown near 29), but fails to explicitly disclose an annular brim, and wherein the plurality of shank seats are configured to ride against an inner surface of the cylindrical open crown of the shank.
However, in the same field of endeavor, Christian further discloses sensor channels (26) separate from the next (as seen in Fig. 1) by outer shell portion (proximal portion of ‘shank seats' 22) extending within and against inner surface (48) of conductive shell (16) wherein each of the plurality of channels (26) are configured to receive a thermal sensor (28)([0049]). Christian further teaches that the thermal sensors (28) can be connected and/or coupled to the ablation electrode assembly (10) in any manner that is conventional in the art to hold thermal sensors (28) in place relative to the ablation electrode assembly (10) in order to provide measurement and temperature control/regulation of the ablation electrode assembly ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation catheter tip of McClurken in view of Koblish and Christian to further incorporate shank seats as taught by Christian in order to connect or couple the 
The combination fails to explicitly disclose an annular brim.
However, in the same field of endeavor, Clark teaches a catheter tip electrode comprising support member (52 in Fig. 4) comprising a plug mid-portion (52M in Fig. 4) that forms a fluid-tight seal at the proximal end of the outer shell (50 in Fig. 4). This design is utilized in order to seal the tip assembly and provide better control over irrigation distribution ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the shank of McClurken in view of Koblish and Christian to incorporate a brim as taught by Clark in order to create a more effective seal and provide better control over irrigation distribution resulting in a more effective device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Christian as applied to claims 8, 10-12 and 15-16 above, and further in view of Messing (hereinafter ‘Messing ‘699’, U.S. Pat. 6,611,699).
Regarding claim 18, McClurken in view of Koblish and Christian teach all of the limitations of the ablation catheter tip according to claim 8 (see above). Although Christian teaches the ablation electrode assembly (10) can include fewer or more thermal sensors, and that the location of the thermal sensors (28) can vary ([0049], Figs. 1 and 3), the combination fails to explicitly disclose wherein one of the plurality of longitudinally extending sensor channels further comprises an arc-shaped channel extension, and wherein the plurality of temperature sensors comprises a distal-most thermal sensor positioned at a distal most portion of the ablation catheter tip.
However, in the same field of endeavor, Messing ‘699 teaches an irrigated tip electrode (260 in Fig. 2) comprising a distal-most thermal sensor (240) disposed within a through channel (col. 5, ll.1-3), but is silent regarding an arc-shaped channel extension. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date to have modified the device as taught by McClurken in view of Koblish and Christian to include an arc shaped channel extension, and a distal-most thermal sensor positioned at a distal most portion of the ablation catheter tip, since applicant In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Christian as applied to claims 8, 10-12, and 15-16 above, and further in view of Epstein et ah, (hereinafter ‘Epstein’, U.S. PGPub. No. 2015/0066003).
Regarding claim 19, McClurken in view of Koblish and Christian teach all of the limitations of the ablation catheter tip according to claim 8 (see above), but fail to explicitly disclose wherein each sensor channel of the plurality of longitudinally-extending sensor channels further comprises a wire ramp.
However, in the same field of endeavor, Epstein teaches an ablative electrosurgical device comprising wire ramps (‘ramp’ 54 in Fig. 7) defined by internal volume (56 in Fig. 7) which contain wire thermocouples to perform the function of measuring the temperature of the ablated tissue, allowing for better control of the ablation operation ([0087], see annotated Figure 7 below). The thermocouple wires extend longitudinally along the catheter shaft, and gradually extend laterally towards the outer shell in a ramp configuration (see annotated Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip of McClurken in view of Koblish and Christian to incorporate a ramp as taught by Epstein in order to direct the thermal sensors in the desired direction, and perform the function of measuring the temperature of the ablated tissue which, over time, allows for improved control of the ablation operation and ensures that the ablated tissue will become necrotic ([0087]).

    PNG
    media_image1.png
    470
    830
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 7, 24 and 30 above, and further in view of Messing et al., (hereinafter 'Messing', U.S. Pat. 6,733,497).
Regarding claim 20, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7. In view of the prior modification of McClurken in view of Koblish, McClurken discloses wherein the first portion of the tip insert comprises a main body and the second portion of the tip insert comprises a stem (see Fig. 12 for main body 26 and recessed shoulder 34 of probe body 26), wherein the conductive shell (outer surface 28 coated in metal) tightly surrounds the main body of the tip insert (see Figs. 9- 12, probe body 26), and wherein the shank (‘shank’ 29) tightly surrounds the stem of the tip insert (see Fig. 12 for ‘shank’ 29 surrounding recessed shoulder 34). McClurken in view of Koblish fails to explicitly disclose wherein any voids inside the conductive shell and the shank are filled with a potting material.
However, in the same field of endeavor, Messing discloses a catheter and tip assembly wherein the assembly is filled with potting material (152) such as an epoxy or UV adhesive in order to both affix components of the device within the assembly, and help maintain the structural integrity of the assembly .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Fleischman et al., (hereinafter 'Fleischman', U.S. PGPub. No. 6,241,724). 
Regarding claim 21, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7.  McClurken further discloses wherein the conductive shell comprises a domed distal end and a cylindrical body ([0189], outer surface 28 coated in metal, see conductor 30, electrodes 30a-c in Figs. 9-12; the conductive shell comprises a domed distal end and a cylindrical body, see Figs. 9-12, [0117]), but McClurken in view of Koblish are silent regarding wherein the conductive shell is constructed from platinum. 
However, in the same field of endeavor, Fleischman teaches ablation catheter tip assemblies wherein the electrode elements can be formed by coating the exterior surface of an underlying support body with an electrically conducting material, like platinum or gold (col. 4, ll. 49-55; thereby meeting the partial limitation in claim 21, i.e. constructed of platinum). It is well known in the art (as can be seen in Fleischman) to provide a conductive shell constructed from platinum. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive shell as taught by McClurken in view of Koblish to be constructed from platinum as taught by Fleischman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 7, 24 and 30 above, and further in view of Cunningham et al., (hereinafter ‘Cunningham’, U.S. PGPub. No. 2012/0310080).
Regarding claims 22 and 23, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7, but fails to explicitly disclose wherein the conductive shell comprises a multilayer conductive shell, and wherein the multilayer conductive shell comprises a first layer constructed from a paramagnetic material and a second layer constructed from a diamagnetic material, wherein the first layer is an outermost layer of the multilayer conductive shell, and wherein the second layer is an innermost layer of the multilayer conductive shell.
However, in the same field of endeavor, Cunningham teaches an electrosurgical probe comprising a multilayer shell wherein an outer layer (second annular sheath 106) is composed of paramagnetic material and a second, inner layer (first annular sheath 104) is composed of a diamagnetic material (see [00147]).
These materials are utilized and layered in this configuration because when placed within an MRI, the paramagnetic material produces a local magnetic field in the presence of the magnetic field of the MRI allowing a user to track the system and determine the position within the body ([0033] and [0044]). Further, devices comprised of paramagnetic and diamagnetic material are visible with x-ray imaging allowing for tracking of the device in x-ray environments ([0048]). Overall, tracking allows the user sight of the probe when the probe is in use within a patient in turn promoting accuracy, and increasing versatility and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the materials of the electrode shell of McClurken in view of Koblish to incorporate the multilayer configuration of paramagnetic and diamagnetic material as taught by Cunningham in order to track the tip in different MR and X-ray environments producing a more versatile device.
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 7, 24 and 30 above, and further in view of Govari et al., (hereinafter ‘Govari’, U.S. PGPub. No. 2014/0171821).
Regarding claim 25, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7. In view of the prior modification of McClurken in view of Koblish, 
However, in the same field of endeavor, Govari disclose an electrosurgical probe (Fig. 3) suitable for intracardiac ablation comprising a plurality of temperature sensors (48), wherein the cap (64) comprises spacers (62) that hold the temperature sensors (48) in thermal communication with the outer surface of the cap (64), while insulating the sensors from the surrounding irrigation fluid in order to further reduce the effect of the irrigation fluid temperature on the sensors, providing a more accurate temperature reading (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip of McClurken in view of Koblish to incorporate the temperature sensor configuration and sealing as taught by Govari in order to increase accuracy of the temperature sensors.
Regarding claim 26, McClurken in view of Koblish and Govari teach all of the limitations of the ablation catheter tip according to claim 25. McClurken further discloses wherein the insert (26) further comprises a plurality of lateral irrigation channels (43a, 43b), and wherein each of the lateral irrigation channels comprising the plurality of lateral irrigation channels is sized and arranged to align with a complementary irrigation hole of the plurality of conductive shell irrigation holes (see Figs. 8-12 for lateral fluid flow passages 43a, 43b extending from fluid flow passage to 41 to openings 44a,b through ‘conductive shell’ 30).
Regarding claim 27
Regarding claim 28, McClurken in view of Koblish and Govari teach all of the limitations of the ablation catheter tip according to claim 27. McClurken further discloses a central irrigation tube (fluid flow passage 41) adapted to deliver irrigant to the longitudinally-extending main irrigation channel in the tip insert (see Fig. 12 for narrow central fluid passage exit opening 62).
Regarding claim 29, McClurken in view of Koblish and Govari teach all of the limitations of the ablation catheter tip according to claim 28. McClurken further discloses wherein the tip insert (26) defines an inner annular ledge (‘ledge’ 25), and wherein a distal end of the central irrigation tube (41) rides against the inner annular ledge (see Fig. 12).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish as applied to claims 7, 24 and 30 above, and further in view of Schultz et ah, (hereinafter ‘Schultz’, U.S. PGPub. No. 2016/0143690).
Regarding claim 31, McClurken in view of Koblish teach all of the limitations of the ablation catheter tip according to claim 7, but fail to explicitly disclose wherein the ablation catheter tip further comprises at least one isolated temperature sensing island in thermally-transmissive contact with the at least one temperature sensor, and wherein each temperature-sensing island is circumscribed by a strip of insulative material.
However, in the same field of endeavor, Schultz teaches an irrigated ablation catheter wherein the ablation catheter tip further comprises at least one isolated temperature-sensing island (sensor orifice 32/sensor port 34) in thermally-transmissive contact with the at least one temperature sensor (see [0041] for sensor 52 routed through port 34 at temperature sensor junction), and wherein each temperature sensing island is circumscribed by a strip of insulative material (inner portion 46 of insulative insert 28 surrounds sensor 52; see Fig. 2-3).
This design is utilized in order to isolate the temperature sensor from the outer electrode shell of the ablation catheter, and to allow for a more accurate measurement of the tissue and environmental temperature (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip of McClurken in view of Koblish to .
Claims 34-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of McClurken  as applied to claims 1-4, 32, 33 and 36 above, and further in view of Messing.
Regarding claims 34 and 35, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 33. Although Koblish discloses wherein the conductive shell further comprises an inner surface (distal tip 104 comprises a conductive shell ‘ablation electrode’ (not labeled) in Figs. 1A-1B and comprising an inner surface; see Figs. 3A-3B for tip 304 comprising conductive shell ‘electrode’ 318; see [0018], [0026]-[0027], for ablation electrode tip), Koblish in view of McClurken are silent regarding wherein all gaps or voids between the inner surface of the conductive shell and the outer surface of the tip insert are filled with material, and wherein the material is selected from the group consisting of potting material and adhesive.
However, in the same field of endeavor, Messing discloses a catheter and tip assembly wherein all the gaps and voids of the assembly are completely filled with potting material (152 in Figs. 1 and 3) such as an epoxy or UV adhesive in order to both affix components of the device within the assembly, and help maintain the structural integrity of the assembly (see col. 4, ll. 40-43, and col. 4, ll. 50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip as taught by Koblish in view of McClurken to include a material selected from the group consisting of potting material and adhesive, and fill all gaps or voids between the inner surface of the conductive shell and the outer surface of the tip insert as taught by Messing in order to improve attachment, and help maintain the structural integrity of the assembly (col. 4, ll. 40-43, and col.4, ll. 50-52), thereby increasing safety.
Regarding claims 37 and 38, Koblish in view of McClurken teach all of the limitations of the catheter tip according to claim 1, but are silent regarding wherein any voids between or among the 
However, in the same field of endeavor, Messing discloses a catheter and tip assembly wherein all the gaps and voids of the assembly are completely filled with potting material (152 in Figs. 1 and 3) in order to both affix components of the device within the assembly, and help maintain the structural integrity of the assembly (col. 4, ll. 40-43, and col. 4, ll. 50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip of Koblish in view of McClurken to include potting material to fill any voids as taught by Messing in order to improve attachment and help maintain the structural integrity of the assembly (col.4, ll. 40-43, and col.4, ll. 50-52), thereby increasing safety.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-24), filed November 23, 2020, with respect to the rejection(s) of claim(s) 1-38 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Koblish et al., (hereinafter ‘Koblish’, U.S. PGPub. No. 2011/0224667) in view of McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894) regarding independent claim 1. Further, a new grounds of rejection is made in view of Koblish in view of Wang et al., (hereinafter ‘Wang’, U.S. PGPub. No. 2008/0161797) regarding independent claim 5 and a new grounds of rejection is made in view of McClurken in view of Koblish regarding independent claim 7. 
It is the Examiner’s position that Koblish discloses the conductive shell are required by the claims. 
See rejection above for further clarification.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794